[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 254 
This case involves a question whether there was an extension of the time of payment of the note upon which this action was brought, and a suspension of the right of action on the same, by the substitution of a renewal note not indorsed by the defendants, and when this renewal note became due by the discounting of another note to take up the first renewal note, which also was without the indorsement of the defendants, who have appealed. *Page 255 
The judge upon the trial found that the first note was not paid or renewed in any manner, and that neither the second nor third note was discounted by the plaintiff or taken in renewal of the first note. I think that these findings are sufficiently supported by the testimony. The proof shows that when the agent of the iron company presented the first renewal note to be discounted, his proposition was declined upon the distinct ground that the note had not the indorsement of Hunsiker and Earll. The agent then stated that they were to have been on, and said that they would call in and indorse the notes. The same promise was substantially made upon the presentation of the second renewal note, and an excuse given why it had not been done. The payment of the discount, it appears, was made upon the same condition, and the facts in connection with the retaining of the possession of the old note tend to establish an agreement that each of the renewal notes were received, and agreed to be discounted only upon the condition stated. The entry on the books of the plaintiff shows, on its face, that the renewal notes were discounted, and that both the original and the second note were paid, and is a strong circumstance against the conclusion that the renewal notes were received conditionally; but this fact was subject to be, and as the finding of the judge shows, was explained by evidence to the effect that these entries were made by the book-keeper, and, it is claimed, in anticipation that the agreement would be perfected by the indorsement of the two defendants named. It must be confessed that the testimony is not very satisfactory; but if we allow full credit to the explanation given for the entries made, I do not see why it is not sufficient. Such a state of facts might well exist in entire harmony with the theory that no extension of the time of payment was made, and conceding that such was the case the finding of the judge would be justified.
The counsel for appellants claims that the notes were and must have been received upon some agreement, and that this is expressed in the testimony of the cashier, who, in *Page 256 
answer to the question put, how the entries came to be made in the book, answered: Because Bean told him that the indorser would come in, in a day or two, and indorse. This answer should be considered in connection with all that transpired, and, among other things, with the explanation subsequently given to the effect that the entry was made by the book-keeper as well as the other circumstances. Certainly the testimony referred to was not entirely conclusive, and was for the judge to pass upon in connection with the other evidence upon the trial. Although the circumstances are quite strong to show that the second and third notes were discounted and the previous note taken up, yet there was an explanation of these facts, which, if believed, tended very much to support the finding of the judge, and we are not at liberty to disturb the same.
The appellants' counsel also relies upon the case of Place v.McIlvain (38 N.Y., 96). We think that there is a distinction between that case and the one at bar, which renders it inapplicable here. The plaintiff there received a letter containing a check, post-dated, in payment of a note which was protested, which check he was requested to keep, and when paid the maker stated he would call for the note. The check was retained until maturity and then presented for payment and refused, and it was held that the right of action was suspended and the defendant discharged. The decision is put upon the ground that in the letter containing the check was a request to the makers to retain the check until maturity, and by doing so and presenting it for collection they assented to such request, and they were not at liberty to retain it without notice to the maker and without such assent; and after having done so, it was not competent to allege that they retained it for some other purpose, of which the maker had no knowledge and to which they never assented.
In the case at bar, there was no such unqualified retention of the new notes as there was of the check in the case cited, and there was evidence tending to establish that they were *Page 257 
left and retained conditionally, with no intention on the part of the plaintiff to accept the same absolutely in the place of the old note. No case is cited which holds as a matter of law under such circumstances that the renewal notes, or either of them, extended the time of payment, and suspended the right to prosecute the same.
There is no question of estoppel in the case, and no ruling as to the evidence which requires examination.
The opinion of the General Term by TALCOTT, J., with which we concur fully, covers the questions raised, and the judgment must be affirmed, with costs.
All concur, except CHURCH, Ch. J., dissenting.
Judgment affirmed.